           Case 1:19-cr-00561-LAP Document 309 Filed 05/19/21 Page 1 of 1




                                     GLAVIN PLLC
                                   2585 Broadway #211
                                 New York, New York 10025
                                      646-693-5505

                                                   May 19, 2021
VIA ECF
Honorable Loretta A. Preska
U.S. District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

     Re:     United States v. Steven Donziger, 19 Cr. 561 (LAP)

Dear Judge Preska:

               After conferring with defense counsel, we write to request until Thursday June 3,
2021 for the Special Prosecutors and the defense to submit their proposed findings to the Court.

              During Monday’s proceedings, the parties agreed to submit their proposed findings
in two weeks, which would fall on Memorial Day (Monday May 31, 2021). Given the holiday
weekend, we respectfully request to submit proposed findings on Thursday June 3, 2021.


                                             Sincerely,

                                              s/Rita M. Glavin
                                              Rita M. Glavin

                                             Special Prosecutor on behalf
                                             of the United States
